Title: To James Madison from Edward Carrington, 2 March 1790
From: Carrington, Edward
To: Madison, James


My dr sir,
Richmond March. 2. 1790
Upon coming to Town a few days ago I had the pleasure to receive yrs. of the 2d. & 14th. Ult. From Colo. Innes I have also had the perusal of the reports of the Secretaries of the Treasury and War departments. I have not as yet been able to give either so thorough an examination as to enable me to give a decided opinion upon it—the former indeed is extensive and complicated; it also takes up many principles which are new to the Finances of this Country. Upon the slight view I have however been able to take of it, it appears well calculated to place the public Credit on a permanent and good footing. The Tax proposed on Country Stills would at first seem to have an unpopular cast, but when it is considered with those laid on Spirits distilled from foreign productions, and those on imported Spirits, it is certainly calculated to give a decided advantage to the country stills. Indeed ardent spirits are so pernicious that they ought to be highly Taxed even where they are distilled from our own produce. As to the plan for a National Militia it may be unfortunate that none can be adopted promising great advantage without an expence that will be thought too expensive by the people—we have only to weigh this agt. the benefits of a certain and firm defence on which we rely without that more expensive and odious one depending on standing Armies.
I am much obliged by your communication upon the subject of your Motion, the mode of treating the public Dt. is a point upon which there are various opinions, & I shall give you mine with candour. I own I cannot see the justice or good policy of a discrimination of any kind. It was known when the paper issued that the finances of the United States, would not admit of a Compliance such as the face of the paper held out, yet the original Creditors would insist on the issues—this was the case with the Army rather in a Mutinous manner—since this the paper has been a subject of speculation, at prices which were governed by the confidence or difidence of the sellers & purchasers in a faithful redemption, and the latter have demanded a premium for their hazards. Any Measure of the sort must necessar[il]y injure the public credit which with me is the most important consideration of all. After one instance of a discrimination, since you are still to give out paper, is it to be expected, that a depretiation will not take place upon an apprehension that the same thing will be done again? Should it be said that adequate funds will now be provided, to this it may be answered that the descerning will perhaps be able to judge of the consequences of such a circumstance, but the ignorant will not—they will judge from former events, and will be as much speculated upon as ever. Your plan of an Ultimate payment of the difference to the original sufferers, in my mind presents very great mischeif to the community—it may be supposed that my partialities for that class of Creditors who were of the Army is great, as indeed it really is, but yet I know them, and I will undertake to say that had they been paid off in Gold & Silver, they would, with a few exceptions, have parted with it with as little benefit to themselves as they did the paper—they have from necessity now betaken themselves to useful employments—let it once be announced that a resettlement is to be had with them. They will quit these employments in quest of it, they will for a while be lost, as to any good purposes to the community, and will at length get as little for the second issues of paper as they did for the first. These considerations I give you as they occur—they are however inferior ones when compared with that of the public credit. I never held any of this paper except what the public issued to me, and a remittance that I received in them in place of Bills of exchange when I was in New York—the former I sold to the public at about 2/6 in the pound for Western Lands—the latter I sold immediately on their coming up, for about what they cost.
I have but an imperfect idea of the plan for the enumeration of the people. It may however be made very practicable in other States & yet be otherwise in this—where the State officers can be employed as assistants they will be able to do it for much less than those who are to be employed for this purpose alone—our Comrs. of the Taxes could have done this business better than any others from their acquaintance with the families in the course of their other duty—a Law of this State however prohibits their being set about it. Add to these considerations that Virginia comprehends vast Tracts of Country amongst the mountains even over the Allegany, which are rough and but thinly settled. I am my dr sir with sincere regard yr Affe. Hl St.
Ed Carrington
